DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed August 18, 2020.
	Claims 1-20 are pending.  Claims 21-34 were canceled by preliminary amendments.  Claims 1, 10 and 18 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on September 1, 2020.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on August 18, 2020.  This IDS has been considered.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun (U.S. 2020/0310688).
Regarding independent claim 1, Byun discloses a storage device (Fig. 1) comprising:
a nonvolatile memory device (Fig. 1: 1100) including a first storage area and a second storage area (see for example, Fig. 9: BLK1 and BLK2); and
a controller (Fig. 1: 1200) configured to control the nonvolatile memory device (Fig. 1: 1100) and to perform a read reclaim operation (see Abstract) of reading data stored in the first storage area of the nonvolatile memory device and writing the read data in the second storage area (see page 7, par. 0111-0114), wherein
in the read reclaim operation, the controller (Fig. 1: 1200) is further configured to control the nonvolatile memory device to perform sample read operations on the first storage area (Fig. 9: PAGE0-PAGn of BLK1 are read, see page 7, par. 0112) and to determine locations of the second storage area, at which the data are to be written, based on results of the sample read operations (based on the amount of valid data from BLK1, the valid data is programmed to BLK2, see page 7, par. 0112-0116).
Regarding claim 2, Byun discloses wherein the controller (Fig. 1: 1200) divides each of the first storage area (Fig. 9: BLK1) and the second storage (Fig. 9: BLK2) area into two or more zones (Fig. 9: PAGE0-PAGEn) and controls the nonvolatile memory device (Fig. 1: 1100) to perform the sample read operations on the two or more zones of the first storage area (Fig. 9: PAGE0-PAGn of BLK1 are read, see page 7, par. 0112), respectively.
	Regarding claim 3, Byun discloses wherein the controller is further configured to estimate read counts of the two or more zones of the first storage area from the results of the sample read operations (see page 7, par. 0112).
	Regarding claim 5, Byun discloses wherein the nonvolatile memory device (Fig. 1: 1100) includes memory blocks (Fig. 5: BLK1-BLKz), each of which includes cell strings (Fig. 6: ST1-STk),
	each of the cell strings includes memory cells stacked on a substrate in a direction perpendicular to the substrate (see page 6, par. 0083),
	the first storage area is a first memory block among the memory blocks (Fig. 9: BLK1), and
	the second storage area is a second memory block among the memory blocks (Fig. 9: BLK2).
	Regarding claim 8, Byun discloses wherein the controller controls the nonvolatile memory device to write data of a first zone having a greatest read count from among the two or more zones of the first memory block (see page 7, par. 0112) into the memory cells belonging to a zone being most distant from the substrate from (Fig. 9: PAGEn-1).
	Regarding claim 9, Byun discloses wherein each of the read counts indicates a number of times a read operation is performed at a corresponding one of the two or more zones of the first memory block after the data are written in the first memory block (see page 5, par. 0067).
	Regarding independent claim 10, Byun discloses an operating method of a storage device (see Abstract) which includes a first storage area and a second storage area (see for example, Fig. 9: BLK1 and BLK2) each including two or more zones (Fig. 9: PAGE0-PAGEn), the method comprising:
	performing two or more sample read operations on the first storage area to estimate read counts of the two or more zones of the first storage area (see page 6, par. 0095-0097); and
	performing a read reclaim operation of writing data of the first storage area into the second storage area (Fig. 8: step S850), wherein
	in the read reclaim operation, locations of the second storage area, at which data of each of the two or more zones of the first storage area are written, are adjusted based on the read counts (see page 7, par. 0112-0114).
	Regarding independent claim 18, Byun discloses a storage device (Fig. 1) comprising:
	a nonvolatile memory device (Fig. 1: 1100) including memory blocks (Fig. 5: BLK1-BLKz), each of which includes cell strings (Fig. 6: ST1-STk), wherein each of the (see page 6, par. 0083); and
	a controller (Fig. 1: 1200), wherein
	in a read reclaim operation (see Abstract) in which data of a first memory block among the memory blocks are written in a second memory block (see page 7, par. 0111-0114), the controller performs sample read operations at the first memory block (Fig. 9: PAGE0-PAGEn of BLK1 are read, see page 7, par. 0112) to estimate read counts of the data of the first memory block and determines locations of the second memory block, at which the data are to be written, depending on the read counts (see page 7, par. 0112-0114).
	Regarding claim 19, Byun discloses the limitations with respect to claim 18.
Furthermore, Byun’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to properties and function of “memory cells of each of the cell strings have different sizes depending on a distance from the substrate, and the controller writes data corresponding to a greater read count from among the data in memory cells having greater sizes at the cell strings of the second memory block.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 20, Byun discloses the limitations with respect to claim 18.
Furthermore, Byun’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to function of “the controller configured to estimate the read counts by using a number of on-cells turned on in response to a first voltage during the sample read operations, a number of off-cells turned off in response to a second voltage during the sample read operations, information of the first memory block, information of word lines where the sample read operations are performed, and a program/erase count of the first memory block, based on machine learning.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (U.S. 2020/0310688) in view of Kim et al. (U.S. 2018/0143762; hereinafter “Kim”).
	Regarding claim 4, Byun discloses the limitations with respect to claim 3.
	However, Byun is silent with respect to estimates the read counts based on machine learning.
	Similar to Byun, Kim teaches a storage device (Fig. 1) comprising a nonvolatile memory device (Fig. 1: 110) including a first storage area and a second storage area (Fig. 1: BLK1-BLKz), and a controller (Fig. 1: 120) configured to perform a read reclaim operation (see page 7, par. 0098).
	Furthermore, Kim teaches the controller estimates the read counts based on machine learning (see page 7, par. 0105).
Since Kim and Byun are from the same field of endeavor, the teachings described by Kim would have been recognized in the pertinent art of Byun.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim with the teachings of Byun for the purpose of predict in advance a result of the reliability verification read operation, see Kim’s page 6, par. 0084.
Regarding claim 6, Byun discloses the limitations with respect to claim 5.
Furthermore, Byun teaches wherein the cell strings of each of the memory blocks are connected with word lines (Fig. 6: WL0-WLn), and the controller is further configured to estimate read counts of the two or more zones of the first memory block from the results of the sample read operations (see page 6, par. 0095-0097).

Similar to Byun, Kim teaches a storage device (Fig. 1) comprising a nonvolatile memory device (Fig. 1: 110) including a first storage area and a second storage area (Fig. 1: BLK1-BLKz), and a controller (Fig. 1: 120) configured to perform a read reclaim operation (see page 7, par. 0098).
Furthermore, Kim teaches the controller is further configured to information of a word line where the sample read operations are performed, information of the first memory block, and a program/erase count of the first memory block, based on machine learning (Fig. 7, see also page 2, par. 0018).
Since Kim and Byun are from the same field of endeavor, the teachings described by Kim would have been recognized in the pertinent art of Byun.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim with the teachings of Byun for the purpose of predict in advance a result of the reliability verification read operation, see Kim’s page 6, par. 0084.
Regarding claim 12, Byun discloses the limitations with respect to claim 10.
However, Byun is silent with respect to selecting sample memory cells from memory cells of a corresponding zone of the two or more zones of the first storage area, and counting a number of on-cells each having a threshold voltage lower than a first voltage from among the sample memory cells and a number of off-cells each 
Similar to Byun, Kim teaches an operating method of a storage device (see page 1, par. 0002) which includes a first storage area and a second storage area (Fig. 1: BLK1-BLKz) including two or more zones (“page” see page 5, par. 0074), and performing a read reclaim operation of writing data of the first storage area into the second storage area (see page 7, par. 0098).
Furthermore, Byun teaches selecting sample memory cells from memory cells of a corresponding zone of the two or more zones of the first storage area (“page of an access classification,” see page 7, par. 0098), and 
counting a number of on-cells each having a threshold voltage lower than a first voltage from among the sample memory cells and a number of off-cells each having a threshold voltage higher than a second voltage from among the sample memory cells (see pages 6-7, par. 0097-0100).
Since Kim and Byun are from the same field of endeavor, the teachings described by Kim would have been recognized in the pertinent art of Byun.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim with the teachings of Byun for the purpose of predict in advance a result of the reliability verification read operation, see Kim’s page 6, par. 0084.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Byun (U.S. 2020/0310688) in view of Kim et al. (U.S. 2018/0143762; hereinafter “Kim”) as supported by Jung et al. (U.S. 2018/0374541; hereinafter “Jung”).
Regarding claim 7, Byun in combination with Kim teaches the limitations with respect to claim 6.
Furthermore, Byun’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to properties of “wherein sizes of the memory cells of each of the cell strings increases as a distance from the substrate increases.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  As supported by Jung, the sizes of non-volatile memory cells that respectively correspond to the layers may vary according to the etching process, for example: a first cell of a string, the size of the first cell may increase as a distance from the substrate increases, see page 3, par. 0040 and page 5, par. 0063.
To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Allowable Subject Matter
Claims 11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, there is no teaching or suggestion in the prior art of record to provide the recited data of a zone having a greater read count from among the two or more zones of the first storage area are written in memory cell, of which a program speed is slow, from among memory cells of the second storage area.
Regarding claim 13, there is no teaching or suggestion in the prior art of record to provide the recited first voltage belongs to a voltage range of an erase state corresponding to a lowest threshold voltage from among states of the sample memory cells, and the second voltage belongs to a voltage range of a program state corresponding to a highest threshold voltage from among the states of the sample memory cells.
Regarding claim 14, there is no teaching or suggestion in the prior art of record to provide the recited memory cells having a highest program speed, from among the memory cells of the corresponding zone, are selected as the sample memory cells.
Regarding claim 15, there is no teaching or suggestion in the prior art of record to provide the recited step of while an idle state is maintained, a number of the two or more zones of the first storage area increases, a number of the sample read operations increases, and a number of the read counts corresponding to the number of the two or more zones respectively increases.
Regarding claim 16, there is no teaching or suggestion in the prior art of record to provide the recited step of dummy data are written at a location of the second storage area, which corresponds to a location of invalid data of the data of the first storage area.
Regarding claim 17, there is no teaching or suggestion in the prior art of record to provide the recited step of data from a third storage area of the storage device are .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ha et al. (“A Read-Disturb Management Technique for High-Density NAND Flash Memory”).
Ha et al. describe when read reclaim procedure decides that the current level of read disturbance of the block B is sufficiently high, if valid data exist in the erased block B, they must be moved to other healthier blocks before the block B is erased.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825